Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 29, 2013

among

PINNACLE FOODS FINANCE LLC,

as the Borrower,

PEAK FINANCE HOLDINGS LLC,

as Holdings,

THE GUARANTORS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent, Swing Line Lender and L/C Issuer,

BANK OF AMERICA, N.A.,

as L/C Issuer

and,

THE OTHER LENDERS PARTY HERETO

 

 

BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR
FUNDING, INC., UBS SECURITIES LLC AND MACQUARIE CAPITAL (USA) INC.

as Joint Lead Arrangers and Joint Bookrunners

and

BANK OF AMERICA, N.A., CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK
USA, MORGAN STANLEY SENIOR FUNDING, INC., UBS SECURITIES LLC AND MACQUARIE
CAPITAL (USA) INC.

as Co-Documentation Agents



--------------------------------------------------------------------------------

This Second Amendment to Amended and Restated Credit Agreement (this
“Amendment”) is dated as of April 29, 2013 and is entered into by and among
Pinnacle Foods Finance LLC, a Delaware limited liability company (the
“Borrower”), Peak Finance Holdings LLC, a Delaware limited liability company
(“Holdings”), Barclays Bank PLC (“Barclays”), as Administrative Agent (the
“Administrative Agent”), each of the Revolving Credit Lenders (immediately after
the Refinancing Effective Date (as defined below) and immediately prior to the
Amendment Effective Date (as defined below)), the Tranche G Term Lenders (as
defined below), the Required Lenders (immediately after the Refinancing
Effective Date and immediately prior to the Amendment Effective Date), the Swing
Line Lender (immediately after the Refinancing Effective Date and immediately
prior to the Amendment Effective Date), the L/C Issuer (immediately after the
Refinancing Effective Date and immediately prior to the Amendment Effective
Date) and, for purposes of Sections IV and V hereof, the Guarantors listed on
the signature pages hereto, and is made with reference to that certain Amended
and Restated Credit Agreement, dated as of April 17, 2012 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”) by and among the Borrower, Holdings, the Lenders
party thereto from time to time, the Administrative Agent, the Collateral Agent
and the other Agents and parties named therein. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, the Borrower has requested to establish a new tranche of term loans
(the “Tranche G Term Loan Facility”) pursuant to and subject to the conditions
of Section 2.17 of the Credit Agreement and Section I of this Amendment, which
Tranche G Term Loan Facility shall consist of term loans (the “Tranche G Term
Loans”) in an aggregate principal amount equal to $1,630,000,000 and which
Tranche G Term Loans shall be on the terms set forth in the Amended and Restated
Credit Agreement (as defined below);

WHEREAS, on the Refinancing Effective Date, the proceeds of the Tranche G Term
Loans will be used to repay all outstanding Term Loans of the Borrower under the
Credit Agreement immediately prior to the Refinancing Effective Date (the
“Refinancing”);

WHEREAS, the Borrower has requested to make certain amendments to the Credit
Agreement immediately after the Refinancing Effective Date, including but not
limited to modifications to the pricing and maturity date of the Revolving
Credit Facility, in each case, as more specifically set forth in the Amended and
Restated Credit Agreement;

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Revolving Credit
Lenders, the Swing Line Lender, the L/C Issuer and the Lenders constituting the
Required Lenders (immediately after the Refinancing Effective Date and
immediately prior to the Amendment Effective Date) have agreed to amend certain
provisions of the Credit Agreement as provided for herein in the form of a
Second Amended and Restated Credit Agreement attached hereto as Exhibit A (the
“Amended and Restated Credit Agreement”); and

 

1



--------------------------------------------------------------------------------

WHEREAS, each party that executes and delivers a signature page to this
Amendment, including the signature page of each Person consenting to be a
Tranche G Term Lender in accordance with the provisions of Section I of this
Amendment, will be deemed upon the Amendment Effective Date to have agreed to
the terms of this Amendment and the Amended and Restated Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants herein contained and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

SECTION I. TRANCHE G TERM LOANS

Tranche G Term Loans.

A. The Borrower confirms and agrees that (i) it has requested an additional
tranche of term loans, to be referred to in the Amended and Restated Credit
Agreement as “Tranche G Term Loans”, in a total aggregate principal amount of
$1,630,000,000 from the lenders providing such loans (the “Tranche G Term
Lenders”) pursuant to and on the terms set forth in Section 2.17 of the Credit
Agreement and herein, (ii) prior to the Refinancing Effective Date, the Borrower
will deliver to the Administrative Agent a timely Committed Loan Notice with
respect to the Tranche G Term Loan Borrowing and (iii) on the Refinancing
Effective Date, the Borrower will borrow (and hereby requests funding of) the
full amount of Tranche G Term Loans from the Tranche G Term Lenders. Amounts
paid or prepaid in respect of Tranche G Term Loans may not be reborrowed.

B. The Tranche G Term Lenders agree that effective on and at all times after the
Refinancing Effective Date, the Tranche G Term Lenders will be bound by all
obligations of a Lender under the Credit Agreement (immediately prior to the
Amendment Effective Date) and the Amended and Restated Credit Agreement (from
and immediately after the Amendment Effective Date) in respect of its Tranche G
Term Loans. No Tranche G Term Lender ever is or ever shall be in any respect
responsible or liable for any obligation of any other Lender.

C. On the Refinancing Effective Date, the Borrower shall apply the aggregate
proceeds of the Tranche G Term Loans to prepay in full all outstanding Term
Loans of the Borrower under the Credit Agreement immediately prior to the
Refinancing Effective Date. The exchange of existing Term Loans with Tranche G
Term Loans and the repayment of existing Term Loans (other than exchanged Term
Loans) with the proceeds of the Tranche G Term Loans contemplated hereby
collectively constitute a voluntary prepayment of the existing Term Loans by the
Borrower pursuant to Section 2.05(a) of the Credit Agreement.

 

SECTION II. AMENDMENT AND RESTATEMENT OF CREDIT AGREEMENT

The parties hereto agree that immediately after the Refinancing Effective Date,
the Credit Agreement shall be amended such that on the Amendment Effective Date,
the terms set forth in the Amended and Restated Credit Agreement attached hereto
as Exhibit A shall replace the terms of the Credit Agreement in its entirety.

 

2



--------------------------------------------------------------------------------

SECTION III. CONDITIONS TO EFFECTIVENESS

3.1 Refinancing Effective Date. The funding of and the effectiveness of the
Tranche G Term Loans as set forth in Section I above is subject to the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Refinancing
Effective Date”):

A. Execution. The Administrative Agent shall have (i) executed this Amendment
and (ii) received a counterpart signature page of this Amendment duly executed
by (a) each of the Loan Parties and (b) each Tranche G Term Lender.

B. Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice relating to the Borrowing of the Tranche G Term Loans
executed by the Borrower.

C. Notice of Prepayment. The Borrower shall have delivered a fully executed
notice of prepayment of all of the Term Loans outstanding immediately prior to
the Refinancing Effective Date in accordance with Section 2.05(a) of the Credit
Agreement at or before the time required under the Credit Agreement in order to
allow a prepayment of such Term Loans on the Refinancing Effective Date.

D. Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an executed copy of a written opinion of Simpson, Thacher & Bartlett
LLP, counsel for the Loan Parties, addressed to the Administrative Agent and the
Lenders party to the Credit Agreement (immediately after the Refinancing
Effective Date), dated as of the Refinancing Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent.

E. No Default or Event of Default. No event has occurred and is continuing or
will result from the Refinancing that would constitute a Default or an Event of
Default.

F. Representations and Warranties. Each of the representations and warranties
contained in Section IV below shall be true and correct in all material respects
(both before and after giving effect to the Refinancing); provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

G. Patriot Act. The Administrative Agent shall have received at least three
Business Days prior to the Refinancing Effective Date all documentation and
other information required by regulatory authorities with respect to the
Borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least 5 Business Days in
advance of the Refinancing Effective Date.

H. Flood Determinations. The Administrative Agent shall have received with
respect to each Mortgaged Property a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party relating thereto).

 

3



--------------------------------------------------------------------------------

I. Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Refinancing Effective Date
(including any upfront fee on the Tranche G Term Loan Facility, which may take
the form of original issue discount, and any amounts payable under Section 3.05
of the Credit Agreement), including, to the extent invoiced at least one
Business Day prior to the Refinancing Effective Date, reimbursement or other
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower in connection with this Amendment or under any other Loan Document
(including all reasonable fees, charges and disbursements of Latham & Watkins
LLP, counsel to the Administrative Agent, incurred in connection with this
Amendment).

J. Parent Guaranty and Security Agreements. The Administrative Agent shall have
received the following, each properly executed by a Responsible Officer of the
Parent and in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) the Parent Guaranty (as defined in the Amended and Restated Credit
Agreement);

(ii) the Parent Security Agreement (as defined in the Amended and Restated
Credit Agreement), together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent.

K. Other Documents. The Administrative Agent and the Lenders shall have received
customary corporate documents (including resolutions, and good standing
certificates) and certificates (including officer’s and secretary’s certificates
and a certificate from the chief financial officer of the Borrower with respect
to the solvency (on a consolidated basis) of the Borrower and its subsidiaries)
each in form and substance reasonably satisfactory to the Administrative Agent.

3.2 Amendment Effective Date. The amendment and restatement of the Credit
Agreement shall become effective only upon the satisfaction of (i) all of the
conditions precedent specified above in Section 3.1 and (ii) the following
conditions precedent (the date of satisfaction of such conditions being referred
to herein as the “Amendment Effective Date”):

A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by (i) the Required Lenders (as
defined under the Credit Agreement immediately after the Refinancing Effective
Date), (ii) each of the Revolving Credit Lenders, (iii) each Swing Line Lender
and (iv) each L/C Issuer.

 

4



--------------------------------------------------------------------------------

B. No Default or Event of Default. No event has occurred and is continuing or
will result from this Amendment that would constitute a Default or an Event of
Default.

C. Representations and Warranties. Each of the representations and warranties
contained in Section IV below shall be true and correct in all material respects
(both before and after giving effect to this Amendment); provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

D. Redemption Notice. The Borrower shall have issued a notice of redemption to
holders of all of the 8.25% Senior Notes in accordance with the terms and
conditions of the 8.25% Senior Notes Indenture.

E. Refinancing. The Refinancing shall have occurred.

F. Other Conditions. Each of the other conditions precedent described in
Section 3.1 of this Amendment that are satisfied as of the Refinancing Effective
Date shall also be deemed by the Lenders to be satisfied as of the Amendment
Effective Date; provided that those conditions contained in Section 3.1 that
specifically mention the Refinancing Effective Date shall be deemed satisfied as
of the Amendment Effective Date.

 

SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce the Tranche G Term Lenders to extend credit to the Borrower
in the form of Tranche G Term Loans and to induce the Administrative Agent, the
Required Lenders (as defined immediately after the Refinancing Effective Date),
the Revolving Credit Lenders, the Swing Line Lender and the L/C Issuer to enter
into this Amendment and to amend the Credit Agreement in the manner provided
herein, each Loan Party which is a party hereto represents and warrants to each
of the parties hereto that the following statements are true and correct in all
material respects:

A. Corporate Power and Authority. Each Loan Party which is party hereto has all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and to perform its obligations under, this
Amendment and under the Amended and Restated Credit Agreement and the other Loan
Documents to which it is a party.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of this Amendment and the Amended and Restated Credit Agreement
and the other Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of each Loan Party party hereto.

C. No Conflict. The execution and delivery by each Loan Party of this Amendment
and the performance by each Loan Party party hereto of this Amendment and the
Amended and

 

5



--------------------------------------------------------------------------------

Restated Credit Agreement and the other Loan Documents to which it is a party do
not and will not (i) contravene the terms of any of such Loan Party’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted
under Section 7.01 of the Amended and Restated Credit Agreement), or require any
payment (other than the payments required by Sections 3.1(I) and 3.2(D)) to be
made under (a) any Contractual Obligation to which such Loan Party is a party or
affecting such Loan Party or the properties of such Loan Party or any of its
Subsidiaries or (b) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(a), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

D. Governmental Consents. No material action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by, or enforcement against, each
Loan Party party hereto of this Amendment and the Amended and Restated Credit
Agreement and the other Loan Documents to which it is a party, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.

E. Binding Obligation. This Amendment and the Amended and Restated Credit
Agreement have been duly executed and delivered by each of the Loan Parties
party thereto and each constitutes a legal, valid and binding obligation of such
Loan Party to the extent a party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by Debtor
Relief Laws and by general principles of equity.

F. Incorporation of Representations and Warranties from the Credit Agreement.
The representations and warranties contained in Article V of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Refinancing Effective Date and the representations and warranties contained
in Article V of the Amended and Restated Credit Agreement will be true and
correct in all material respects on and as of the Amendment Effective Date;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date; provided, further that, any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

G. Patriot Act. To the extent applicable, each Loan Party and each Subsidiary of
each Loan Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

6



--------------------------------------------------------------------------------

SECTION V. ACKNOWLEDGMENT AND CONSENT

As of the Refinancing Effective Date and the Amendment Effective Date, each
Guarantor hereby acknowledges that it has reviewed the terms and provisions of
this Amendment and the Amended and Restated Credit Agreement and consents to the
amendment and amendment and restatement of the Credit Agreement effected
pursuant to this Amendment, including any increase or decrease in Commitments
from the Credit Agreement (and any new Commitments by any additional Lenders)
and acknowledges and agrees that the Lenders (including both existing Lenders
and additional Lenders) are “Lenders” and “Secured Parties” for all purposes
under the Loan Documents to which such Guarantor is a party. As of the
Refinancing Effective Date and the Amendment Effective Date, the Borrower and
each Guarantor hereby confirms that each Loan Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all “Obligations” under each
of the Loan Documents to which it is a party (in each case as such terms are
defined in the applicable Loan Document (as amended hereby)).

As of the Refinancing Effective Date and the Amendment Effective Date, the
Borrower and each Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment and the Amended and Restated Credit Agreement.

As of the Refinancing Effective Date and the Amendment Effective Date, each
Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in this Amendment, the Amended and Restated Credit Agreement or any
other Loan Document shall be deemed to require the consent of such Guarantor to
any future amendments to the Amended and Restated Credit Agreement.

 

SECTION VI. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended and Restated Credit Agreement.

 

7



--------------------------------------------------------------------------------

(ii) Except as specifically amended by this Amendment, the Amended and Restated
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents. This Amendment and the Amended and Restated Credit
Agreement do not constitute a novation or termination of the Indebtedness and
Obligations existing under the Credit Agreement (except for the payment of all
Term Loans outstanding immediately prior to the Refinancing Effective Date under
the Credit Agreement pursuant to and in accordance with Section 3.1(C) which
term loans are being refinanced with the new Tranche G Term Loans).

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Integration, Governing Law and Waiver of Jury Trial. The provisions of
Sections 10.12 (Integration), 10.16 (Governing Law) and 10.17 (Waiver of Right
to Trial by Jury) of the Amended and Restated Credit Agreement shall apply with
like effect to this Amendment. This Amendment is a Loan Document as defined in
the Amended and Restated Credit Agreement.

D. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic method of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic method be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic method.

E. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

F. Post-Effective Requirements.

(a) Within 60 days after the Amendment Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion in writing), the
Borrower shall deliver to the Administrative Agent:

(i) Mortgage amendments reflecting the amendment of the Obligations contemplated
hereby (the “Mortgage Amendments”), each in form and substance reasonably
satisfactory to the Administrative Agent, with respect to each Mortgaged
Property, each duly executed and delivered by an authorized officer of each
party thereto and in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable.

 

8



--------------------------------------------------------------------------------

(ii) In connection with any Mortgage Amendment delivered pursuant to clause
(i) above, date-down, modification, so-called “non-impairment” or other
endorsements reasonably satisfactory to the Administrative Agent with respect to
the applicable title insurance policy delivered in connection with each
Mortgage, each in form and substance reasonably satisfactory to Administrative
Agent.

(iii) Legal opinions relating to the amendments to the Mortgages described in
clause (i) above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(iv) Evidence that the reasonable fees, costs and expenses have been paid, to
the extent invoiced, in connection with the preparation, execution, filing and
recordation of the items delivered pursuant to this paragraph (F), including,
without limitation, reasonable attorneys’ fees, title insurance premiums, filing
and recording fees, title insurance company coordination fees, documentary
stamp, mortgage and intangible taxes and title search charges and other charges
incurred in connection herewith.

(b) On or before May 10, 2013, the Borrower shall have redeemed all of the 8.25%
Senior Notes in accordance with the terms and conditions of the notice of
redemption delivered pursuant to Section 3.2(D).

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     PINNACLE FOODS FINANCE LLC     By:  

/s/ Kelley Maggs

      Name:   Kelley Maggs       Title:   Executive Vice President

 

Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:   PINNACLE FOODS INC.   By:  

/s/ Kelley Maggs

    Name:   Kelley Maggs     Title:   Executive Vice President   PEAK FINANCE
HOLDINGS LLC   By:  

/s/ Kelley Maggs

    Name:   Kelley Maggs     Title:   Executive Vice President   PINNACLE FOODS
FINANCE CORP.   By:  

/s/ Kelley Maggs

    Name:   Kelley Maggs     Title:   Executive Vice President   PINNACLE FOODS
GROUP LLC   By:  

/s/ Kelley Maggs

    Name:   Kelley Maggs     Title:   Executive Vice President   PINNACLE FOODS
INTERNATIONAL CORP.   By:  

/s/ Kelley Maggs

    Name:   Kelley Maggs     Title:   Executive Vice President

 

Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BIRDS EYE FOODS, INC. By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President AVIAN HOLDINGS LLC
By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President BIRDS EYE FOODS LLC
By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President KENNEDY ENDEAVORS,
INCORPORATED By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President SEASONAL EMPLOYERS,
INC. By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President BEMSA HOLDING, INC.
By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President

 

Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GLK HOLDINGS, INC. By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President GLK, LLC By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President ROCHESTER HOLDCO LLC
By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President PINNACLE FOODS FORT
MADISON LLC By:  

/s/ Kelley Maggs

  Name:   Kelley Maggs   Title:   Executive Vice President

 

Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Tranche G Term Lender, Revolving
Credit Lender, Swing Line Lender and L/C Issuer By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

 

Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer By:  

/s/ Gregory Roetting

  Name:   Gregory Roetting   Title:   Vice President

 

Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE FOR THE SECOND AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

By its execution and delivery of this signature page, the Revolving Credit
Lender named below hereby consents to the Amendment.

 

Name of Revolving Credit Lender:

Bank of America, N.A.

        By:   /s/ Gregory Roetting

 

  Name:   Gregory Roetting

 

  Title:   Vice President For any Revolving Credit Lender requiring a second
signature block:         By:  

 

  Name:  

 

  Title:  

 

Lender Notice Address:

 

 

 

Attn:  

 

Telephone:  

 

Facsimile:  

 

 

Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Amended & Restated Credit Agreement